
	

113 S2552 IS: Medicare Advantage Participant Bill of Rights Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2552
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Brown (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To enhance beneficiary and provider protections and improve transparency in the Medicare Advantage
			 market, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Medicare Advantage Participant Bill of Rights Act of 2014.
		
			2.
			Limitation on removal of Medicare Advantage providers by MA organizations
			
				(a)
				Limitation
				Section 1852(d) of the Social Security Act (42 U.S.C. 1395w–22(d)) is amended by adding at the end
			 the following:
				
					
						(7)
						Limitation on removal of providers from MA plans by MA organizations
						
							(A)
							Removal of providers with cause
							Beginning with plan year 2015, except as provided in subparagraph (C), an MA organization offering
			 an MA plan may only remove a provider of services or a supplier from a
			 network of such plan if the organization has cause to remove such provider
			 or supplier.
						
							(B)
							Cause to remove providers
							
								(i)
								In General
								An MA organization offering an MA plan has cause to remove a provider of services or a supplier
			 from a network of such plan if the Secretary determines that the provider
			 or supplier is—
								
									(I)
									medically negligent;
								
									(II)
									in violation of any legal or contractual requirement applicable to the provider or supplier acting
			 within the lawful scope of practice, including any participation or other
			 requirement applicable to such provider or supplier under this title or
			 under any contractual term for such plan; or
								
									(III)
									otherwise unfit to furnish items and services in accordance with requirements of this title.
								
								(ii)
								Consideration of cost to MA organizations
								For purposes of subparagraph (A), cost to an MA organization offering an MA plan due to the
			 participation of a provider of services or supplier in a network of such
			 plan does not constitute cause for the MA organization to remove such
			 provider or supplier from the network, and such cost may not be considered
			 as a factor in favor of a determination that such organization has cause
			 to remove the provider.
							
							(C)
							Exception
							With respect to each upcoming plan year, beginning with plan year 2015, an MA organization offering
			 an MA plan may only remove a provider of services or supplier from a
			 network of such plan for reasons not specified in subparagraph (B)(i)
			 before the date that is 60 days before the first day of the annual
			 coordinated election period for such plan year under section 1851(e)(3).
						
							(D)
							Notice and appeal process
							
								(i)
								In General
								Any removal of a provider of services or supplier from a network of an MA plan may occur only after
			 the completion of a fair notice and appeal process that the Secretary
			 shall establish by regulation. Such process shall require the MA
			 organization to provide to such provider or supplier and to the Secretary
			 an explanation of the reason or reasons for the removal.
							
								(ii)
								Application
								
									(I)
									Application of new process
									In the case of a removal of a provider of services or supplier from a network of an MA plan
			 occurring on or after the effective date published in a final rule for
			 such fair notice and appeal process, such process shall apply in lieu of
			 the process for the termination or suspension of a provider contract under
			 section 422.202(a) of title 42, Code of Federal Regulations.
								
									(II)
									Continuation of old process
									In the case of a removal of a provider of services or supplier from a network of an MA plan
			 occurring before such effective date, the process for the termination or
			 suspension of a provider contract under section 422.202(a) of title 42,
			 Code of Federal Regulations, shall apply.
								
							(E)
							Participant notice and protection
							
								(i)
								Notice to participants of provider removal
								Not less than 60 days before the date on which a provider of services or supplier is removed from a
			 network of an MA plan, the MA organization offering such plan shall
			 provide notification of the removal to each individual enrolled in such
			 plan receiving items or services from the provider or supplier during the
			 plan year in effect on the date of removal or during the previous plan
			 year. Such notification shall include—
								
									(I)
									the names and telephone numbers of in-network providers of services and suppliers offering items
			 and services that are the same or similar to the items and services
			 offered by the removed provider or supplier;
								
									(II)
									information regarding the options available to an individual enrolled in such plan to request the
			 continuation of medical treatment or therapy with the removed provider or
			 supplier; and
								
									(III)
									one or more customer service telephone numbers that an individual enrolled in such plan may access
			 to obtain information regarding changes to the network of the plan.
								
								(ii)
								Annual notice of change
								In addition to providing the notification of removal as required under clause (i), the MA
			 organization offering such MA plan shall include such notification in the
			 annual notice of change for the MA plan for the upcoming plan year.
							
								(iii)
								Continuity of care
								In any case in which a provider of services or supplier is removed from a network of an MA plan,
			 such plan shall ensure that the removal satisfies the continuity of care
			 requirements under paragraph (1)(A) with respect to each individual
			 enrolled in such plan receiving items or services from the provider or
			 supplier during the plan year in effect on the date of removal or during
			 the previous plan year.
							
							(F)
							Rule of construction
							Nothing in this paragraph shall be construed as affecting the ability of a provider of services or
			 supplier to decline to participate in a network of an MA plan.
						
						(8)
						Transparency in measures used by MA organizations to establish or modify provider networks
						
							(A)
							In General
							Beginning with plan year 2016, an MA organization offering an MA plan shall include the information
			 described in subparagraph (B)—
							
								(i)
								in the annual bid information submitted by the MA organization with respect to the MA plan under
			 section 1854; and
							
								(ii)
								on the Internet Web Site for the MA plan.
							
							(B)
							Information described
							The information described in this subparagraph is the following:
							
								(i)
								Information regarding the measures used by the MA organization to establish or modify the provider
			 network of the MA plan, including measures of the quality and efficiency
			 of providers. Such information shall include the specifications,
			 methodology, and sample size of such measures.
							
								(ii)
								Other information related to the establishment or modification of such provider network that the
			 Secretary determines appropriate.
							
							(C)
							Limitation
							The information described in subparagraph (B) shall not include any individually identifiable
			 information of any provider or supplier of services.
						.
			
				(b)
				Enforcement
				
					(1)
					Sanctions for noncompliance
					Section 1857(g)(1) of the Social Security Act (42 U.S.C. 1395w–27(g)(1)) is amended—
					
						(A)
						in subparagraph (J), by striking or;
					
						(B)
						by redesignating subparagraph (K) as subparagraph (L);
					
						(C)
						by inserting after subparagraph (J) the following new subparagraph:
						
							
								(K)
								fails to comply with sections 1852(d)(7) or 1852(d)(8); or
							; and
					
						(D)
						in subparagraph (L) (as so redesignated), by striking through (J) and inserting through (K).
					
					(2)
					Sanctions not applicable to part D
					Title XVIII of the Social Security Act is amended—
					
						(A)
						in section 1860D–12(b)(3)(E) (42 U.S.C. 1395w–112(b)(3)(E)), by striking paragraph (1)(F) and inserting paragraphs (1)(F) and (1)(K); and
					
						(B)
						in section 1894(e)(6)(B) (42 U.S.C. 1395eee(e)(6)(B)), by inserting (other than paragraph (1)(K) of such section) after 1857(g)(1).
					
				(c)
				Network access adequacy standards
				Beginning with plan year 2015, in applying the network access adequacy standards pursuant to
			 section 1852(d)(1) of the Social Security Act (42 U.S.C. 1395w–22(d)(1)),
			 the Secretary of Health and Human Services shall seek input from patient
			 advocacy groups, providers of services and suppliers, and MA plans under
			 part C of title XVIII of such Act.
			
				(d)
				Medicare Advantage Plan Compare Tool
				Not later than September 30, 2015, the Secretary of Health and Human Services shall take such
			 measures as are necessary to ensure that the Medicare Advantage Compare
			 Tool takes into account the preferences and utilization needs of such
			 individuals.
			
